

116 HR 6879 IH: Buy American Medical Supply Chain Act of 2020
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6879IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Ms. Slotkin (for herself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo enhance American production of certain medical supplies, and for other purposes.1.Short titleThis Act may be cited as the Buy American Medical Supply Chain Act of 2020.2.Enhancing American production of certain medical supplies(a)In generalNotwithstanding section 1907 of title 41, United States Code, a commercially available off-the-shelf item procured for the Strategic National Stockpile under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) shall be considered manufactured in the United States for the purposes of section 8302 of title 41, United States Code, if—(1)the item is manufactured in the United States; and (2)the cost of all the components of such item manufactured in the United States exceeds 50 percent of the cost of all the components of such item.(b)ApplicabilitySubsection (a) applies with respect to the procurement of items on or after the date that is 90 days after the date of the enactment of this Act.(c)DefinitionIn this section, the term commercially available off-the-shelf item has the meaning given that term in section 104 of title 41, United States Code, except that such term does not include an item that is a drug, vaccine, or other biological product (as such terms are used in section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b)).3.Program To maintain American surge production capacity(a)In generalThe Secretary of Health and Human Services shall establish and implement a program to maintain United States industrial production capacity for items in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) at a level needed to ensure that domestic needs can be met during a surge in worldwide demand due to a pandemic or other widespread emergency.(b)Authorization of appropriationsThere are authorized to be appropriated—(1)$25,000,000 for the period of fiscal years 2020 and 2021 to design the program under this section; and(2)$500,000,000 for each of fiscal years 2021 through 2031 to carry out the program under this section.